Citation Nr: 1201138	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to a rating higher than 10 percent for chondromalacia with arthritic changes of the left knee.  

3.  Entitlement to a rating higher than 10 percent for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties.

4.  Entitlement to a compensable rating for hemorrhoids.   

5.  Entitlement to a rating higher than 10 percent for recurrent urticaria. 

6.  Entitlement to a rating higher than 10 percent for bursitis of the shoulders, bilaterally. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963, and from March 1964 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO granted that benefit in a March 2011 rating decision effective May 4, 2010.  As the Veteran did not submit a notice of disagreement contesting the effective date awarded, the matter is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability). 

The claims of entitlement to ratings higher than 10 percent for the knees and shoulders are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  Degenerative joint and disc disease of the lumbar spine is manifested by forward flexion greater than 60 degrees, and a combined range of motion greater than 120 degrees.

2.  The Veteran has impairment of the sciatic nerve in the left lower extremity that is wholly sensory.

3.  For the duration of the appeal period, large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, have not been shown. 

4.  The Veteran's urticaria has not been shown to cover at least 20 percent of the entire body; or at least 20 percent of exposed areas; nor has it required systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks during any 12-month term during the appellate period.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for degenerative joint and disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a separate 10 percent rating for mild impairment of the sciatic nerve of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1, 4.114, Diagnostic Code 7336 (2011).

4.  The criteria for an evaluation in excess of 10 percent for urticaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is generally on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board notes that the current claims arose out of the Veteran's filing of a TDIU claim.  The RO additionally developed and adjudicated ratings for several service connected disabilities in connection with the TDIU claim.  Accordingly, the November 2004 VCAA notice was appropriately issued in response to the Veteran's underlying TDIU claim.  A reasonable person could be expected to understand from the notice that evidence showing that the service connected disabilities had increased in severity to a significant degree was what was needed to substantiate the claims.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's Social Security Administration records were associated with the claims file.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations which the Board finds are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Rating Principles

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).



Lumbar Spine

The Veteran contends that he is entitled to an initial rating higher than 10 percent for degenerative joint and disc disease of the lumbar spine.  

On VA examination in April 2005, the Veteran complained of back pain radiating to his legs, bilaterally.  The pain was increased by bending and relieved by rest and heat.  Flare-ups in pain occurred once a month or every 2 months, with the most recent flare-up in November 2004.  At the time, he sought chiropractic treatment.   He denied treatment with medication or orthotics.  Erectile dysfunction was noted.  On physical examination, forward flexion was to 80 degrees, with full range of motion on extension and lateral movements.  There was no pain on movement or tenderness noted.  Peripheral pulses were good.  X-rays revealed degenerative joint disease of the lumbar spine.  

A private treatment record in January 2008, noted tenderness over the lumbar spine.  Strength in the lower extremities was 5/5, and reflexes were 2+.  X-rays showed significant changes at S-1.  

On VA examination in May 2010, the Veteran complained of pain, stiffness, decreased motion, weakness, spasms, and soreness of the lower back.  He was able to walk 1/2 to 1 mile.  His gait was normal.  He reported pain and a burning sensation radiating to the lower extremities.  He described the pain as moderate to severe, with severe flare-ups occurring every month or every 2 months, and lasting 1 to 2 days.  He sought chiropractic treatment during flare-ups.  No incapacitating episodes were noted.  The Veteran estimated a 55 percent functional limitation during flare-ups.  Reportedly, the condition was progressively worse.  Treatment consisted of NSAIDS.  The Veteran reported erectile dysfunction, but denied urinary incontinence or constipation.  He endorsed numbness, but parasthesias was not found on examination.  The examiner found no evidence of lordosis, scoliosis, or ankylosis.  Motor examination was normal.  Sensory examination showed 1/2 vibration on the left lower extremity, but no sensory abnormalities were noted.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was positive on the left.  Flexion of the lumbar spine was to 70 degrees, extension was to 15 degrees, and lateral flexion and rotation was to 20 degrees, bilaterally.  There was no objective evidence of pain or additional limitation of motion following repetitive movement.  X-rays revealed moderate degenerative changes of the spine, predominantly at L4-5 and L5-S1.  The Veteran reported being retired since 1997.  The effects of the Veteran's lumbar spine condition on his activities of daily living were described as moderate.  The examiner noted that the condition would prevent sedentary and physical employment.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran's service-connected degenerative disease of the lumbar spine is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under the appropriate diagnostic code.  

A disability rated under Diagnostic Code 5243 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.   

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating, are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Initially the Board notes that there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least two weeks but less than four weeks during the past 12 months.  For this reason, the criteria for a higher rating based on incapacitating episodes have not been met. 

On VA examination in April 2005, forward flexion of the lumbar spine was to 80 degrees with full range of motion on extension and lateral movement.  Thereafter, in May 2010, flexion was to 70 degrees, extension was to 15 degrees, and lateral flexion and rotation was to 20 degrees, bilaterally (70+15+20+20+20+20  = 165 degrees).  There was no objective evidence of pain or additional limitation of motion following repetitive movement.  The Veteran complained of flare-ups which he estimated caused a 55 percent functional limitation.  The estimation, however, is based on pure speculation of the Veteran's additional functional loss during flare-ups.  The assignment of a disability rating must be based in fact (i.e., there must be reasons and bases for assigning 20 percent but not 30 percent, assigning 30 percent but not 40 percent, etc).  The Veteran has been examined twice and on both occasions the findings were relatively mild.  As such, while the Veteran has occasional flare-ups, given the frequency of such flare-ups and severity of impairment demonstrated on VA examination, the Board cannot find a basis for concluding that the overall disability picture of the Veteran's low back disability is more commensurate to a level of impairment contemplated in higher ratings.  Thus, a 20 percent rating is not warranted.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

The Board finds that the Veteran is entitled to an orthopedic rating of no more than a 10 percent rating under the general rating formula.  The question before the Board, then, is whether the Veteran is entitled to a separate rating for his neurological manifestations. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  The rating criteria are the same using Diagnostic Codes 8520, 8620, and 8720. 

In this case, the Veteran has described pain radiating from the back to his lower extremities.  In May 2010 the Veteran reported a burning sensation and numbness.  The examiner noted the Veteran's complaints of leg and foot weakness and other symptoms including erectile dysfunction and noted in a general sentence that "these symptoms" were due to "knee problems."  Significantly, however, the Board notes that the Lasegue's sign was positive on the left.  Lasegue sign is used to distinguish sciatica from disease of the hip joint.  See Kimmell v. Shinseki, No. 09-3492, 2011 WL 760311, at *1 (Vet. App. Feb. 28, 2011) (unpublished single-judge disposition) (citing Dorland's Illustrated Medical Dictionary 1737 (31st ed. 2007)).  There was no parasthesias.  Deep tendon reflexes were normal in the lower extremities, bilaterally.  Sensory examination showed 1/2 vibration on the left lower extremity, but no other sensory abnormalities were noted.  Muscle tone was normal and there was no muscle atrophy.  There were no spasms or tenderness on palpitation of the spine.  Gait was also normal.  A complaint of nocturia twice a night was noted but no bowel or bladder dysfunction was identified.  The Board is cognizant of the Veteran's competent and credible complaints of symptoms.  On clinical examination, however, only ratable deficits are associated with the left leg.  The Board finds that the lower left extremity symptoms are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is no more than mild in degree.  Accordingly, the Board finds that the Veteran is entitled to an award of a separate 10 percent rating for the neurological manifestations of the lower left extremity of sciatica under Diagnostic Code 8520.  The Board finds no evidence of organic changes, such as muscle atrophy or trophic changes that would warrant higher ratings.  

The Board finds that the Veteran can be rated as 10 percent disabled for his chronic orthopedic manifestation of limitation of motion of the lumbar spine, and as 10 percent disabled in the lower left extremity for his neurological manifestation of lower extremity sciatica. 

In sum, the Board finds that a rating greater than 10 percent is not warranted for degenerative joint and disc disease of the lumbar spine at any time under consideration in this appeal.  The Board further finds that a separate 10 percent rating, but not greater, is warranted for the neurologic impairment in the sciatic nerve of the lower left extremity.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran contends that he is entitled to a compensable disability rating for hemorrhoids.

Hemorrhoids are rated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, the criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding with secondary anemia or fissures.  There is no higher rating.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

On VA examination in April 2005, the Veteran reported occasional internal and external hemorrhoids with bleeding.  The Veteran used topical medication to treat the condition.  No visualized or palpated internal or external hemorrhoids were found on physical examination.  The examiner diagnosed hemorrhoids, not present on examination. 

VA treatment report in July 2006, recorded complaints of hemorrhoids for years, treated with medication, along with significant bleeding from time to time.  Examination revealed 2 prolapsed small external hemorrhoids, nonstrangulated.  The clinical impression was external hemorrhoids.  Treatment plan included hemorrhoidectomy in August 2006.  

On VA examination in May 2010, the Veteran complained of occasional bleeding from hemorrhoids treated with topical medication.  He denied surgical treatment.  He rarely experienced hemorrhoidal pain.  He reported hemorrhoid prolapsed out of anus when straining from reducible hemorrhoids.  The condition was stable with treatment.  He denied anal itching, burning, difficulty passing stool, perianal discharge, diarrhea, or tenesmus.  There was no recurrence of thrombosis.  On examination, there was no evidence of rectal bleeding, thrombosis, or anal infections.  Internal hemorrhoids were medium in size and reducible.  There were no fissures, redundant tissue, impaired sphincter, rectal prolapsed, or anorectal fistula present.  The examiner diagnosed internal hemorrhoids.  The condition did not prevent physical or sedentary employment.  

The Veteran complains of hemorrhoids to include recurrent bleeding.  The clinical evidence reveals the severity of the condition.  In light of the lack of evidence at any point during the period of the appeal of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, the criteria for a 10 percent rating under Diagnostic Code 7336 have not been met, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Urticaria

The Veteran contends that he is entitled to a disability rating higher than 10 percent for urticaria.

The Veteran's skin condition is assigned to Diagnostic Code 7806 (dermatitis or eczema) by analogy.  38 C.F.R. § 4.118, Diagnostic Codes 7806 (2011).  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

On VA examination in April 2005, the Veteran complained of flare-ups of the condition lasting anywhere from one day to 2 weeks, with the most recent flare-up having occurred 2 days prior to the examination.  He treated the condition effectively with daily medication, Atarax, an oral antihistamine.  No physical findings of urticaria were reported.  The examiner diagnosed urticaria, treated with Atarax and added that 10 percent functional impairment was appropriate.  

On VA examination in May 2010, the Veteran complained of constant itching, whelps and pruritis over most of the body.  He reported systemic treatment with Atarax medication, which he took every 2 days.  On examination, no urticaria was observed.  Neither corticosteroid nor immunosuppressive medication was used for treatment.  The examiner diagnosed chronic urticaria by history.  

After review of the record, the Board finds that there is no basis for an evaluation in excess of 10 percent for urticaria.  While the Veteran reports "constant" manifestations of urticaria over "most" of his body, on physical examination in April 2005 and May 2010, no skin abnormalities consistent with urticaria were noted.  Thus, the Veteran's description of the severity of the condition is unreliable and cannot support a finding that the disability is more akin to symptomatology associated with higher ratings.  Indeed, Diagnostic Code 7825 ("urticaria"), which actually describes the Veteran's service connected condition, shows functional impairment associated with the condition is commensurate with a 10 percent rating.
The Veteran's use of antihistamines (Atarax) has been documented, and there is no evidence that shows the use of therapy such as corticosteroids or other immunosuppressive drugs at any point in the appeal.  The Veteran has indicated that his condition responds to treatment with the antihistamine.  Thus, no change in the currently assigned 10 percent rating under Diagnostic Code 7806 is warranted.  

As the preponderance of the evidence is against the claim for assignment of an evaluation in excess of 10 percent for urticaria, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected lumbar spine disability, radiculopathy to the left lower extremity, hemorrhoids, and  urticaria, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The Veteran has not described features (pain, bleeding, itching, etc.) associated with his disabilities that are exceptional or unusual.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

A rating higher than 10 percent for degenerative joint and disc disease of the lumbar spine is denied.  

A separate 10 percent rating, but not higher for a left leg neurologic disability associated with a low back disability is granted.

Entitlement to a compensable rating for hemorrhoids is denied.   

Entitlement to a rating higher than 10 percent for recurrent urticaria is denied. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's bilateral knee and shoulder claims.



Bilateral Knee Disorder

In a May 1983 rating decision, the Veteran was granted service connection for chondromalacia with arthritic changes of "both knees" and assigned a single 10 percent rating under Diagnostic Codes 5014-5010 effective November 1, 1982.  The Veteran's combined evaluation for all service-connected disabilities was 30 percent effective from November 1, 1982.  Thereafter, in a March 1985 rating decision the RO found that the Veteran was now entitled to separate compensable evaluations for each knee.  Accordingly, a 10 percent rating under Diagnostic Codes 5014-5010 was noted as assigned for the right knee effective November 1, 1982 and a 10 percent rating under Diagnostic Codes 5014-5010 was assigned for the left knee effective September 4, 1984.  The Veteran's combined evaluation for all service connected disabilities was 40 percent effective from September 4, 1984.  In October 2004, the Veteran filed the instant claim for increased compensation.  In a May 2005 rating decision, the RO characterized the Veteran's service connected bilateral knee disability as being assigned a single rating of 10 percent under Diagnostic Code 5010 effective from November 1, 1982.  Also, the Veteran's combined evaluation for all service-connected disabilities was described as 30 percent effective from November 1, 1982, and 40 percent effective from October 28, 2004.  In a July 2009 rating decision, the RO granted service connection for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties and awarded the Veteran a temporary total evaluation (38 C.F.R. § 4.30) effective from March 6, 2008 and then a 10 percent rating under Diagnostic Codes 5010-5257 effective from May 1, 2008.  (The attached code sheet indicated that a 10 percent rating was in effect for chondromalacia with arthritic changes of the left knee.)  The rationale set forth for the grant and assignment of disability rating/code was that the Veteran's arthroscopic surgery of the right knee was directly related to service and that a 10 percent rating was warranted for slight recurrent subluxation or lateral instability of the knee. 

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2010).  There is no rating decision dated between the 1985 rating decision and the 2005 rating decision that indicates that the Veteran's separate 10 percent evaluations were reduced to a single 10 percent evaluation.  Thus, the Veteran's separate 10 percent ratings for chondromalacia with arthritic changes of the knees under Diagnostic Codes 5014-5010 were protected under 38 C.F.R. § 3.951(b).  The Board recognizes that separate ratings may be assigned for arthritis and instability of the knee if certain conditions are met.  See VAOPGCPREC 23-97, 9-98.  Moreover, episodes of locking, pain, and effusion into the joint on account of disability of the meniscus is recognized under the rating schedule.  Given the characterization of the issue and rationale provided by the RO in the May 2005 rating decision, the Board cannot find that the RO considered the issue of how the single 10 percent rating for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties under Diagnostic Codes "5010-5257" for instability was adequate in light of the protected 10 percent rating under Diagnostic Codes "5014-5010" for disability shown at that time.  The record suggests that the RO reduced the Veteran's protected 10 percent rating for the right knee under Diagnostic Codes "5014-5010" to 0 and replaced it with a new 10 percent rating under Diagnostic Codes "5010-5257" in violation of 38 C.F.R. § 3.951(b).  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Accordingly, the Board finds that the RO/AMC must readjudicate the Veteran's claim in light of 38 C.F.R. § 3.951(b).  

Bilateral Shoulder Disorder

The Veteran was last afforded a VA examination to evaluate his bilateral shoulder disability in April 2005.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The findings of the April 2005 examination are now over six years old and considered stale.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Moreover, additional evidence has been associated with the claims file that is relevant to the claim of entitlement to a rating higher than 10 percent for bursitis of the shoulders, to include medical records and a VA examination report in May 2010 that noted complaints related to the shoulders.  Specifically, a private treatment report in January 2008, recorded complaints of bilateral shoulder pain and objective findings of positive impingement sign over the anterolateral border of the acromion, bilaterally, as well as X-ray evidence of mild degenerative changes at the AC joint.  There has been no RO readjudication in light of that new evidence, nor has a supplemental statement of the case been issued showing consideration of that evidence.  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must remand this appeal so that the RO may review this evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.

Finally, a review of the claims file shows that the most recent VA medical records are dated in January 2007.  To aid in adjudication, any subsequent VA medical records dated from January 2007 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the service-connected bilateral shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for bursitis of the shoulders.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from January 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  The Veteran must be notified of the attempts made to obtain identified records, and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination to provide a depiction of service-connected disability attributable to right and left shoulders.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies, to include X-rays, should be performed, and all findings should be set forth in detail.  The VA examiner should provide a summary of all present symptoms and manifestations attributable to the Veteran's service-connected right and left shoulder disorders.  In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint regions.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

3.  Then, readjudicate the issues on appeal to include readjudication under 38 C.F.R. § 3.951(b)(protected rating) in accordance with the discussion above in regard to the issues of entitlement to a rating higher than 10 percent for chondromalacia with arthritic changes of the left knee and a rating higher than 10 percent for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous statement of the case issued and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


